DETAILED ACTION
This is responsive to the application filed 05 March 2019.
Claims 1-3, 5-13, 15, 17, 19, 21, 24 and 33-35 are pending and considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 7 are objected to because of the following informalities: the claims recite the word “sematic” which is believed to be a typographical error for ‘semantic’.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-7, 8, 17, 19, 21, 24 and 33-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
In claims 1, 17 and 35, the limitations respectively mapping the first text and the second text to vectors; determining a similar part and a dissimilar part between the first text and the second text based on the vectors; and calculating the relevancy between the first text and the second text using both the similar part and the dissimilar part, as drafted, are processes that, under their broadest reasonable interpretation, cover 
That is, other than reciting an “apparatus for calculating relevancy between a first text and a second text, comprising: a memory; and one or more processors; wherein the memory and the one or more processors are connected with each other; the memory stores computer-executable instructions for controlling the one or more processors” (claim 17) and a “non-transitory computer-readable storage medium storing computer-readable instructions, the computer-readable instructions being executable by a processor” (claim 35) nothing in the claims precludes the steps from practically being performed in the mind. For example, a person may respectively mapping the first text and the second text to vectors by parsing sentences into words; determining a similar part and a dissimilar part between the first text and the second text based on the vectors by comparing the words; and calculating the relevancy between the first text and the second text using both the similar part and the dissimilar part by determining commonalities and differences based on the words.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements – an “apparatus for calculating relevancy between a first text and a second text, comprising: a memory; and one or more processors; wherein the memory and the one or more processors are connected with 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As stated above, the claims recite the additional limitations of an “apparatus for calculating relevancy between a first text and a second text, comprising: a memory; and one or more processors; wherein the memory and the one or more processors are connected with each other; the memory stores computer-executable instructions for controlling the one or more processors” (claim 17) and a “non-transitory computer-readable storage medium storing computer-readable instructions, the computer-readable instructions being executable by a processor” (claim 35). However, these are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications (see Applicant’s specification [0121]-[0125] and [0128]). Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Looking at the limitations as an ordered combination 
The dependent claims, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. 
The dependent claims recite:
wherein determining the similar part and the dissimilar part comprises: determining a similar part and a dissimilar part of the first text; and determining a similar part and a dissimilar part of the second text,
subsequent to respectively mapping the first text and the second text to vectors, further comprising performing dimension reduction on the vectors, thereby representing the first text and the second text respectively using low- dimension dense vectors,
wherein determining the similar part and dissimilar part comprises performing a semantic content analysis based on the first text and the second text,
wherein the semantic content analysis comprises performing a sematic matching process between the first text and the second text thereby obtaining a sematic overlay between the first text and the second text,

wherein determining the similar part and dissimilar part comprises performing a semantics decomposition on the first text and the second text,
the second text being a text selected from a plurality of potential target texts; ranking the plurality of potential target texts based on calculation of relevancy between the plurality of potential target texts and the first text; and selecting a target text out of the plurality of potential target texts based on a resulting of ranking the plurality of potential target texts.
The additional recited limitations further narrow the steps of the independent claims without however providing “a practical application of” or "significantly more than" the underlying “Mental Processes” abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 17, 33 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhandari (US PGPub 2008/0244355).

Bhandari discloses a method of calculating relevancy between a first text and a second text (Abstract), comprising: 
respectively mapping the first text and the second text to vectors (“The source hashing unit 410 creates a source hash 415 of the source data set”, [0037], “The target hashing unit 430 hashes each of the target data blocks 425 to create a set of target data block hashes 435”, [0038]); 
determining a similar part and a dissimilar part between the first text and the second text based on the vectors; and calculating the relevancy between the first text and the second text using both the similar part and the dissimilar part (“a difference set that indicates the identified differences and similarities between the target data set and the source data set is also created”, [0006], see also [0039] and [0041]).
Claim 2:
Bhandari discloses the method of claim 1, wherein determining the similar part and the dissimilar part comprises: determining a similar part and a dissimilar part of the first text; and determining a similar part and a dissimilar part of the second text (“a difference set that indicates the identified differences and similarities between the target data set and the source data set is also created”, [0006], see also [0039] and [0041]).
Claim 17:
Bhandari discloses an apparatus for calculating relevancy between a first text and a second text, comprising: a memory; and one or more processors; wherein the memory and the one or more processors are connected with each other; the memory 
	Claim 33:
Bhandari discloses a data query apparatus ([0021]), comprising the apparatus for calculating relevancy of claim 17 as shown above.
Claim 35:
Bhandari discloses a non-transitory computer-readable storage medium storing computer-readable instructions, the computer-readable instructions being executable by a processor to cause the processor ([0021]) to perform the steps of process claim 1 as shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhandari (US PGPub 2008/0244355) in view of Hu (US PGPub 2017/0063913).
Claim 3:
Bhandari discloses the method of claim 1, but does not explicitly disclose subsequent to respectively mapping the first text and the second text to vectors, further 
In a similar document comparison system, Hu discloses subsequent to respectively mapping first text and second text to vectors (word segmentation), further comprising performing dimension reduction on the vectors (word2vec algorithm), thereby representing the first text and the second text respectively using low-dimension dense vectors (“Upon word segmentation, the word2vec algorithm may be employed to calculate a maximum similarity of all the words in the comment information”, [0049]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of subsequent to respectively mapping the first text and the second text to vectors, further comprising performing dimension reduction on Bhandari’s vectors, thereby representing the first text and the second text respectively using low-dimension dense vectors in order to limit data that needs processing thereby lowering data load on processing.
Claim 19:
 Bhandari in view of Hu discloses an apparatus for calculating relevancy between a first text and a second text, comprising: a memory; and one or more processors; wherein the memory and the one or more processors are connected with each other; the memory stores computer-executable instructions for controlling the one or more processors (Bhandari, [0021]) to perform the steps of process claim 3 as shown above.

Claims 5-8, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bhandari (US PGPub 2008/0244355) in view of Danielyan et al. (US PGPub 2014/0101171).
Claim 5:
Bhandari discloses the method of claim 1, but does not explicitly disclose wherein determining the similar part and dissimilar part comprises performing a semantic content analysis based on the first text and the second text.
In a similar system comparing a first text to a second text, Danielyan discloses determining similar part and dissimilar part comprises performing a semantic content analysis based on the first text and the second text (“A variety of characteristics may be used to arrive at an overall measure of similarity or difference including determining or identifying syntactic roles, semantic roles and semantic classes in reference to sources”, Abstract).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of determining Bhandari’s similar part and dissimilar part comprising performing a semantic content analysis based on the first text and the second text in order to consider synonyms in determining similarity of different texts (Danielyan, [0079]). 
Claim 6:
Bhandari in view of Danielyan discloses the method of claim 5, wherein the semantic content analysis comprises performing a sematic matching process between 
Claim 7:
Bhandari in view of Danielyan discloses the method of claim 6, wherein performing the sematic matching process comprises reconstructing a vector of a word in the first text using word vectors of the second text; and calculating a semantic overlay based on a result of the reconstructing (Danielyan, [0077]).
Claim 8:
Bhandari discloses the method of claim 1, but does not explicitly disclose wherein determining the similar part and dissimilar part comprises performing a semantics decomposition on the first text and the second text.
In a similar system comparing a first text to a second text, Danielyan discloses determining the similar part and dissimilar part comprises performing a semantics decomposition on the first text and the second text (“A variety of characteristics may be used to arrive at an overall measure of similarity or difference including determining or identifying syntactic roles, semantic roles and semantic classes in reference to sources”, Abstract, see also [0048]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of determining Bhandari’s similar part and dissimilar part comprises performing a semantics decomposition on the first text and the second text in order to consider synonyms in determining similarity of different texts (Danielyan, [0079]). 
Claim 21:

Claim 24:
 Bhandari in view of Hu discloses an apparatus for calculating relevancy between a first text and a second text, comprising: a memory; and one or more processors; wherein the memory and the one or more processors are connected with each other; the memory stores computer-executable instructions for controlling the one or more processors (Bhandari, [0021]) to perform the steps of process claim 8 as shown above.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhandari (US PGPub 2008/0244355) in view of Bhatt et al. (US PGPub 2018/0240012).
Claim 13:
 Bhandari discloses the method of claim 1, but does not explicitly disclose wherein the relevancy between the first text and the second text is calculated using a Recurrent Neural Network using the similar part and the dissimilar part between the first text and the second text as input.
In a similar system calculating relevancy between first text and second text, Bhatt discloses the relevancy between the first text and the second text is calculated using a Recurrent Neural Network (lstm) using the similar part and the dissimilar part between the first text and the second text as input ([0028]).

Claim 15:
Bhandari in view of Bhatt discloses the method of claim 13, further comprising training the Recurrent Neural Network using a sample data represented as (Ss, Ts, L), wherein Ss stands for a first sample text, Ts stands for a second sample text, and L represents a sample relevancy (Bhatt, [0028]).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Bhandari (US PGPub 2008/0244355) in view of Schilit et al. (US PGPub 2009/0024606).
Claim 34:
Bhandari discloses a data query method, comprising calculating relevancy between a first text and a second text according to claim 1 as shown above, but does not explicitly disclose the second text being a text selected from a plurality of potential target texts; ranking the plurality of potential target texts based on calculation of relevancy between the plurality of potential target texts and the first text; and selecting a target text out of the plurality of potential target texts based on a resulting of ranking the plurality of potential target texts.
A corpus contains digital text from multiple documents. A passage mining engine identifies similar passages in the documents and stores data describing the similarities. The passage mining engine groups similar passages into groups based on degree of similarity or other criteria. The passage mining engine ranks the similar passages found in the text corpus based on quality or other criteria”, Abstract); and selecting a target text out of the plurality of potential target texts based on a resulting of ranking the plurality of potential target texts (“these ranking results can be used to decide which documents to display and the order in which they are displayed”, [0044]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of Bhandari’s second text being a text selected from a plurality of potential target texts; ranking the plurality of potential target texts based on calculation of relevancy between the plurality of potential target texts and the first text; and selecting a target text out of the plurality of potential target texts based on a resulting of ranking the plurality of potential target texts in order to prominently display the target text most similar to a user query (see Schilit, [0032] and [0044]). 

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not disclose the steps of claim 1 further comprising the equations in claims 9-12 as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ching (USPN 6,560,620) discloses a hierarchical document comparison system comprises a document server computer remotely accessible by a user computer. The document server computer includes a database which stores the contents of a first document and a second document. The first document contains one or more segments and the second document contains one or more segments. Each segment is identified by a segment identifier. The document server computer also includes a module executable in the document server computer. The module is configured to receive a request to compare the first document and the second document. The module compares the first document and the second document and identifies the segments in the documents containing differences. The module then displays on the user computer a side-by-side display listing the segment identifiers for the identified segments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SAMUEL G NEWAY/            Primary Examiner, Art Unit 2657